Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 07/20/2022 are acknowledged.
According to the Amendments to the claims, claims 1, 3-4 and 8 has /have been amended, claim 2 has /have been cancelled.  Accordingly, claims 1 and 3-20 are pending in the application.  An action on the merits for claims 1 and 3-20 are as follow.  
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-20 are allowed.
With respect to Independent Claim 1, the closest prior art references of record Hirota et al. (US 2003/0164373 A1) in view of Miyauchi et al. (US 2007/0102420 A1) disclose an induction heating apparatus, and Uruno et al. (US 2011/0228564 A1) further teach a plurality of snubber capacitors that are configured to be electrically connected to the inverter; a relay that is configured to electrically connect the inverter to the plurality of snubber capacitors and to electrically disconnect the inverter from the plurality of snubber capacitors; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “in a state in which the relay electrically connects the inverter to the plurality of snubber capacitors, change periodically a pulse width of the control signal based on a temperature of the inverter, and based on a phase of current in the working coil leading a phase of a voltage supplied to the inverter, control the relay to electrically disconnect the inverter from the plurality of snubber capacitors”, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, claim 1 are allowed.  With respect to Claims 3-20, the dependency on claim 1 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761